DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 9-15 in the reply filed on 14 MAY 2021 is acknowledged.

Response to Amendment
Examiner notes the amendment filed 14 MAY 2021.  The status of the claims is as follows:
Claims 1-8 are canceled.
Claims 9-15 are pending.
Claims 9 and 12-14 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘131 (U.S. PGPub 2014/0024131).
Claim 9 – Kim ‘131 teaches a method for forming a SERS device (PG 0002, 0020), the method comprising (PG 0025):
forming a coating layer (PG 0025, metal-coated nanofingers held as analogous to pillars; PG 0030, entire nanofinger may be coated with metal) on sidewalls of polymer pillars (PG 0027, fabricated from one or more organic materials e.g. polymers) extending from a substrate (PG 0026, e.g. polymer substrate);
forming a metal cap on and in contact with a top of the polymer pillars (PG 0030, metal coated over entire nanofinger inclusive of sides and tips).
Kim ‘131 does not provide an express example where the method is used to form a surface enhanced luminescence sensor (PG 0020 discloses that the discussion is drawn to SERS devices).  However, PG 0002 and PG 0020 both teach that the discussion is applicable to the formation of enhanced luminescence devices.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim ‘131 to perform the method to make a SELS device as suggested by the reference, as Kim ‘131 teaches that the method discussed in relation to SERS is also applicable to enhanced luminescence devices.

Claims 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘131, and further in view of Wang ‘267 (U.S. PGPub 2007/0153267).
Claim 10 – Kim ‘131 teaches the method of claim 9, wherein forming the coating layer comprises:
coating the sidewalls and the top of the polymer pillars with the coating layer (PG 0030).
Kim ‘131 does not teach or suggest removing portions of the coating layer that overlie the top of each polymer pillar.  Kim ‘131 teaches that the location of the metal coating is result-effective with regards to localizing analytes (PG 0031).  Wang ‘267 is drawn to forming SERS devices (Abstract, e.g. PG 0014-0016).  Wang ‘267 teaches a method of formation that involves removal of portions of a layer of material to define side walls (PG 0016) and active and inactive SERS nanosurfaces (Claim 51) on the SERS device.  PG 0023 also teaches the techniques discussed are applicable to surface-enhanced photoluminescence spectroscopy.  Figures 19A-19D and PG 0090-0095 disclose embodiments where material is selectively removed from the tips of the nanofinger projections.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim ‘131 to remove coating material from the tips of the polymer pillars as suggested by Wang ‘267, as Kim ‘131 teaches that the location of exposed metal coating is result-effective with regards to localization of analytes and Wang ‘267 teaches that material may be removed from the tips of surface projections in order to define active and non-active coating regions of the substrate.
Claim 12 – Kim ‘131 teaches the method of claim 9 but does not teach or suggest a limitation further comprising forming the polymer pillars by imprinting a polymer mass with a master defining the polymer pillars.  Kim ‘131 does teach using a mold for forming the pattern of nanofingers (PG 0026).  Wang ‘267 is drawn to forming SERS devices (Abstract, e.g. PG 0014-0016).  Wang ‘267 teaches a method of formation that includes forming a pattern of nanostructures from an imprint lithography process (PG 0096).  PG 0023 also teaches the techniques discussed are applicable to surface-
Claim 14 – Kim ‘131 teaches a method comprising:
forming polymer pillars on a substrate (PG 0026-0027, nanofingers analogous to polymer pillars, may be formed from polymer material);
coating sidewalls and a top of polymer pillars extending from the substrate with a coating layer (PG 0030, coating entire nanofinger with one or multiple layers); and
forming a metal cap on and in contact with the top of the polymer pillars (PG 0030, the first layer may me a metal layer).
Kim ‘131 does not teach or suggest forming polymer pillars by imprinting a polymer mass on a substrate with a master defining the pillars, nor does it teach or suggest removing portions of the coating layer that overlie the top of each polymer pillar.  Kim ‘131 does teach using a mold for forming the pattern of nanofingers (PG 0026).  Kim ‘131 teaches that the location of the metal coating is result-effective with regards to localizing analytes (PG 0031). Wang ‘267 is drawn to forming SERS devices (Abstract, e.g. PG 0014-0016).  Wang ‘267 teaches a method of formation that involves removal of portions of a layer of material to define side walls (PG 0016) and active and inactive SERS nanosurfaces (Claim 51) on the SERS device.  PG 0023 also teaches the techniques discussed are 
Kim ‘131 teaches that the location of exposed metal coating is result-effective with regards to localization of analytes and Wang ‘267 teaches that material may be removed from the tips of surface projections in order to define active and non-active coating regions of the substrate.
Claim 15 – Kim ‘131 / Wang ‘267 teaches the method of claim 14, wherein the coating layer comprises at least one material selected from a group of materials consisting of SiO2, SiN and polytetrafluoroethylene (Wang ‘267 teaches that the nanostructures may be coated with an adsorption layer as desired (PG 0078) and that the adsorption layer may comprise silicon oxide (PG 0078), silicon nitride (PG 0078), or polymers inclusive of PTFE (PG 0078, Claim 33).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘131 / Wang ‘267 as applied to claim 10 above, and further in view of Que ‘039 (U.S. PGPub 2008/0285039).
Claim 11 – Kim ‘131 / Wang ‘267 teach the method of claim 10, wherein the polymer pillars (Kim ‘131 PG 0027) are coated with the coating layer (Kim ‘131 PG 0030, e.g. metal coating layer).  Kim ‘131 / Wang ‘267 do not teach or suggest using plasma enhanced chemical vapor deposition (PECVD) for the purpose.  Que ‘039 is drawn to formation of SERS devices (PG 0002, 0006-0011) and discloses that for depositing metal layers upon compatible substrates, PECVD is a known and suitable means of deposition (PG 0035-0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim ‘131 / Wang ‘267 to use PECVD to deposit metal layers as suggested by Que ‘039, as Kim ‘131 / Wang ‘267 want to deposit metal layers on SERS-compatible substrates and Que ‘039 teaches that PECVD is a known method for depositing metal layers on SERS-compatible substrates.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘131 / Wang ‘267 as applied to claim 12 above, and further in view of Wang ‘773 (U.S. PGPub 2008/0145773).
Claim 13 – Kim ‘131 / Wang ‘267 teach the method of claim 12, but does not teach or suggest wherein the polymer mass comprises an ultraviolet photoresist and wherein the method further comprises:
curing the ultraviolet photoresist while the ultraviolet photo
withdrawing the master.
Wang ‘267 teaches imprint lithography generally at PG 0096.  Wang ‘773 is drawn to apparatuses and methods for imprint lithography (PG 0024), particularly UV-curable imprint lithography (PG 0024).  The method comprises depositing UV-curable liquid onto a substrate, pressing a patterned template into the UV-curable liquid, curing the liquid while the patterned template remains in contact with the liquid, removing the patterned template, and etching as desired to further modify the cured material (PG 0028).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim ‘131 / Wang ‘267 to form the polymer pillars using UV-curable imprint lithography techniques as suggested by Wang ‘773, as Kim ‘131 / Wang ‘267 want to use imprint lithography to form their polymer pillar structures and Wang ‘773 teaches that UV-curable imprint lithography is a suitable method for forming the desired structures.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712